OFFICE       OF THE AlTORNEY      GENERAL    OF TEXAS
                           AUSTIN




Hon. Gilbert Smith
aounty Attorzmy
Joasr Oounty
Amon, lk+x%r

Daar   Sir a




         Raoeipt LRJlokmwl
oeat data requeeting t
touahing the above mat
letter read@1




                                       tual baokground to your
                                       a in th6 oaiieof COLLIM

                                  Artiol. 7047, provide@:
                        0 VENDBS OF PATWT HEDZE\ZS.
                                   celling patent or
                                  are, end no trave2-
                                  til said tar la M)
                                   ply to aowm3raiel
                       rm, or eelsomen mkiag eal.sr
       or eolloi&g trade for merchanta engaged in
       the ralo of drugs or medioiner by wholrrale.*
               Under the Collinst aam, as ml1 a9 the aaa8 of
                                                                    909




    Boa. Gilbert Smith, paga 2

llIEW   Y. STATE, 103 S.W., 859, there would seen to be
no doubt of the application of this statute to such sit-
uation insofar aa the contraot between the traveling vea-
dor and his company, and the method oi sales by the ped-
dler, is aonoerned.
              Presumably, you are oonoermd about the qu%s-
    tion of whether the fact that thr traveling person sells
    not only patant medicima, but also soaps fly sprays,
    extracta, pann, utensil8, eta., rauld rdsre   the appli-
    oation of ths statute.
              Our research reveals no ease in Texas directly
    resolrlng this Question.  The ease oi SFZD Y'.STATTE,155
    s.3. 524, howemar, involved taats d6soribed as follows in
    the oourtta statement oi the sass at pp. 524, 625;
              *Appeliant wad ooaricted 0r the orrena 0r
        being a traveling person pursuing the ocoupation
        of selling patent and other mediainee.
              'The erldenoe unquestionably shows that ap-
        pellant had Q two-hors% haok on uhioh was painted
        Watkins' Rtmsdlest; that ho travereed Coryell
        County, eelllag thesa remedies end Watklnst spices,
        eta.; that thi6 was his regular oaoupatioa. Ap-
        pellant htili testltled and statedt *My mm       is
        A. T. Shed. I am the defendant in this 0888. I
        understand what I am being triad for.   I am prin-
        alpally engaged In selllug extraeta,  spiaes, ila-
        rorings, noape, perfumes and other toilet artioies.
I       I sm imthe employment.of f. R. Uatkin8 Xedioal
        Company, Xinona, MIM., u. 9. A. * * k
              *$2ross-sxamfaatioaof the witnses A. T. She&
        *I sell mediolnes, but I sell only conditionally.
        I rpead more time talking up soaps, Spice8, eto.1
        but at the same time I talk up the medlolnes too
        aad oiter them for sale in the way I havcitold you.”    ,

               In ariitiag the Judgmsat OS oontiotion, the
    aourt took no cognizanoe  of the hota as shown pertaining
    to the sale of produots other than patent laedlclnes, and
    said tit page 526 0r the opiniaar
              *In so far as appellant ia concerned   he
                                                            910




Xon. allbert Gaaith,page S

    had eskablished and was aaxrying on a osrtafn
    liao of bueinesr wholly within the state, and
    8uoh a oleae of business and ououpation oan ba
    rogulatsd by the &Ate, ior the.@eat wslght
    of authoritp sqports the right to tax paddlars
    ehere the law does not diaorlainate bet-en
    produots of residents and non-resideate  & * * l




                     was bolng prosecuted rar pm-
          *rl,opellant
    suing a given ocaup6tion - that 0r peddling
    pabat and other nd.i.ciae#. And eaoh sale
    would haye a tendenoy to prom that he WMI so
    engaged, and the court did not err 1z.1
                                          permit-
    ting etidenoe to be adduced oi Individual aale8.R
         There ts the came impll~&~o~ in the case of
~.W&W~,Y. STX-%, 152 3.q. 168, fro;nw:;ieh we quote Ps

                        titer the sr~lraticm 0r tLs
    lioezxs:zh: t*eklmony would e&or that in trarel-
    ing he only Bold pepparu, apices, OoepB, and
    flavcrlnize,   at the same time advertising the
    reme&iea, but wourd not 6011 the SW      rrom the
    aegoa. Without BOER erldeaoe thet he sold these
    remedies ehlle aatiag a8 a traveling sale-,
    the judmnt      oannotae suatalned. It is evident
    that after   the ezpiratioa of his license he oon-
    timed    to drive about the oouatry in the Vattins
    wagon, but there is no e~idenae that ho zaadea
    aisle of aay oharacter oi medloine, aad under
    these oiromoteacer the rerdlot of the jury WOS
    unauthorized. * * * *
          The propoeition ir latirely sand,  in uxr opin-
ion that a person who is a traveling Vendor of patent
mediaims is liable for the oaoupetlon tax Lsgooed by As-
tiole 904'1,Subditiuion2, supra, notwithstandinghe my
also 5011 other ?roducta la aonnoet:.m therewith. &oh
ic ooneoaant with the statute itreX, and with t&e aams
olted.

          ncoordlngly, you are reapeottullyadrlsad that
in our opinion the individual deearibsd in ywr inquiry,
Is mbjeot to the ooaupatZon tax Imposed by Subdirlslon
Izof Article 7047, supra.
Hon. Gilbert Smith, pa@   4

         Trusting  that vm have satiefaatorily~swer-
ed your Inquiry, we remain




ZCStob